Citation Nr: 9930889	
Decision Date: 10/29/99    Archive Date: 11/04/99

DOCKET NO.  96-46 718	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Entitlement to service connection for a right knee condition.


REPRESENTATION

Appellant represented by:	Arizona Veterans Service 
Commission


WITNESS AT HEARING ON APPEAL

Representative


ATTORNEY FOR THE BOARD

C. M. Cote, Associate Counsel


INTRODUCTION

The veteran had active duty from August 1969 to March 1972 
and from January 1974 to March 1980.  This matter comes to 
the Board of Veterans' Appeals (Board) from a January 1996 
rating decision of the Department of Veterans'Affairs (VA) 
Regional Office (RO), in which the RO denied entitlement to 
service connection for a right knee condition.  The veteran 
has perfected an appeal of that decision.



FINDING OF FACT

The claim of entitlement to service connection for a right 
knee condition is not supported by competent medical evidence 
showing that any current knee condition is related to an in-
service disease or injury.


CONCLUSION OF LAW

The claim of entitlement to service connection for a right 
knee condition is not well grounded.  38 U.S.C.A. § 5107 
(1999).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Factual Background


The veteran's induction examination records dated in June 
1969 list no abnormalities of the knees.  The report of an 
examination in January 1974 is silent with respect to any 
complaints pertaining to the knees, and no musculoskeletal 
abnormalities were found on examination.  In February 1975, 
the veteran complained of knee pain in cold weather and after 
prolonged standing, walking, and/or marching but a physical 
examination revealed no clinical findings of a knee disorder 
and his complaints were assessed as right knee arthralgia.  
In conjunction with a periodic examination in August 1978, 
the veteran reported having pain with heavy use of the right 
knee, but physical examination again revealed no 
abnormalities.  In a June 1978 medical questionnaire, he 
denied having any problems to discuss with a medical officer 
or any problems that would preclude him from the performance 
of his duties.  The report of his March 1980 separation 
examination shows that he reported having injured his knee 
during basic training that was symptomatic with weather 
changes or heavy work, but no abnormalities were found on 
physical examination.

Medical records from a state department of corrections show 
that from June 1990 to March 1992, the veteran had no medical 
complaints and no medical problems were noted in his records.  
In March 1992, the records were annotated to indicate that 
the veteran's health problems included chronic right knee 
pain.  In December 1994, he reported that he was claiming 
entitlement to VA compensation for a right knee injury that 
he claimed to have occurred during basic training.  He stated 
that he had a disability waiver for one week when the injury 
originally occurred, but that after that he had no problems 
with the knee.  He also stated that as he got older he began 
having pain and stiffness in the knee, particularly in the 
morning and with cold weather.  An X-ray study of the right 
knee in January 1995 showed no significant bony abnormality.  
The records show that in January 1995, the veteran again 
complained of stiffness in the right knee, which he 
attributed to an injury that occurred in 1969.  Examination 
revealed clicking in the right knee, but no other 
abnormalities, and the examiner gave a diagnosis of mild old 
injury of the right knee.  A February 1995 abstract from his 
medical records indicates that he had chronic right knee pain 
from an old injury.

In March 1995, the veteran initially claimed entitlement to 
service connection for a right knee condition.  He claimed 
that his knee was "stiff, sore when standing too long, 
etc.," and attributed the discomfort to the fall during 
basic training in September 1969.  In statements dated in 
January and September, 1995, he indicated that his knee 
condition has plagued him since service, that he has 
difficulty walking, running or standing for long periods of 
time, and that he is seeking a 10 to 20 % service connected 
disability for his condition.

At a December 1997 hearing, the veteran's representative 
testified that the veteran has suffered from a chronic knee 
condition.  He stated that although the veteran has suffered 
knee discomfort since the in-service fall, he had not sought 
any medical treatment for the right knee from 1980 to 1992.

In an affidavit dated September 1997, the appellant's mother 
stated that the veteran had injured his knee while in service 
and that the knee symptoms had become worse over the years.


II. Laws and Regulations

The threshold question that must be resolved with regard to 
the claim is whether the veteran has presented evidence that 
the claim is well grounded.  38 U.S.C.A. § 5107 (a); Epps v. 
Brown, 9 Vet. App. 341 (1996), aff'd, 126 F.3d 1464 (Fed. 
Cir. 1997), cert. denied, 118 S.Ct. 2348 (1998).  A well 
grounded claim is a plausible claim, meaning a claim that 
appears to be meritorious on its own or capable of 
substantiation.  Epps, 126 F.3d at 1468.  An allegation of a 
disorder that is service connected is not sufficient; the 
veteran must submit evidence in support of the claim that 
would "justify a belief by a fair and impartial individual 
that the claim is plausible."  Tirpak v. Derwinski, 2 Vet. 
App. 609, 611 (1992). 

In order for a claim for service connection to be well 
grounded, there must be a medical diagnosis of a current 
disability, medical or lay evidence of the incurrence of a 
disease or injury in service and medical evidence of a nexus 
between the in-service disease or injury and the current 
disability.  Caluza v. Brown, 7 Vet. App. 498, 506 (1995), 
aff'd' per curiam, 78 F.3d 604 (Fed. Cir. 1996). 
In the absence of competent medical evidence of a causal link 
to service or evidence of chronicity or continuity of 
symptomatology, a claim is not well-grounded.  Chelte v. 
Brown, 10 Vet. App. 268 (1997).  

For the showing of chronic disease, there is required a 
combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word "chronic".  When 
the disease identity is established, there is no requirement 
of an evidentiary showing of continuity.  Continuity of 
symptomatology is required where the condition noted during 
service is not shown to be chronic or where the diagnosis of 
chronicity may be legitimately questioned.  When the fact of 
chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support 
the claim.  38 C.F.R. § 3.303 (b) (1999).

The chronicity provision of § 3.303 (b) is applicable where 
evidence shows that a veteran has a chronic condition in 
service and still has such a condition.  Such evidence must 
be medical unless it relates to a condition as to which, 
under the Court's case law, lay observation is competent.  If 
the chronicity provision is not applicable, a claim still may 
be well grounded if the condition is observed during service, 
continuity of symptomatology is demonstrated thereafter, and 
competent evidence relates the present condition to that 
symptomatology.  Savage v. Gober, 10 Vet. App. 488 (1997).

A lay person is not competent to make a medical diagnosis or 
to relate a medical disorder to a specific cause.  Therefore, 
if the determinant issue is one of medical etiology or a 
medical diagnosis, competent medical evidence is generally 
required to make the claim well grounded.  See Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993).  

A lay person is, however, competent to provide evidence of an 
observable condition during and following service.  Savage, 
10 Vet. App. at 496.  If the claimed disability relates to an 
observable disorder, lay evidence may be sufficient to show 
the incurrence of a disease or injury in service and 
continuity of the disorder following service.  Medical 
evidence is generally required to show a relationship between 
the current medical diagnosis and the continuing 
symptomatology.  See Clyburn v. West, 12 Vet. App. 296 
(1999).  

Evidence which is simply information recorded by a medical 
examiner, unenhanced by any additional medical comment by 
that examiner, does not constitute "competent medical 
evidence."  LeShore v. Brown, 8 Vet. App. 406 (1995).  

Where there is no service medical evidence of injury incurred 
during service, any post-service medical reference to the 
claimed injury cannot be considered competent medical 
evidence.  See Grover v. West, 12 Vet. App. 109, 112 (1999).

III. Analysis

The veteran claims to have a current right knee disorder 
related to an injury in service.  He has arguably supplied 
competent evidence of a current disability in the form of the 
January 1995 correction department record showing clicking of 
the right knee with an assessment of "mild old injury of the 
knee."

There is service department evidence of a knee injury in 
service and the veteran is competent to report that he 
injured his knee during such service.  Thus the veteran has 
provided evidence that satisfies two of the three prongs of a 
well-grounded claim under Caluza.

The veteran has not provided any competent evidence linking a 
current right knee disability to service. 

Although the physician in January 1995 attributed his 
complaints of knee pain to a mild old injury of the knee, 
this assessment is not probative of a relationship between 
the current complaints and those documented during service 
because the contemporaneous records do not show that such an 
injury occurred.  Grover, 12 Vet.  App. at 112.  Further, the 
examiner did not specify the old injury to which the 
disability was attributable.

Although the veteran and his mother provided statements that 
he has suffered chronic knee pain since his fall in 1969, 
those statements are insufficient to establish a connection 
between the claimed in-service injury and his current 
complaint.  They do serve to show a continuity of 
symptomatology, but competent evidence would still be 
necessary to link that continuity to any particular current 
disability.  There is no competent evidence linking the 
reported continuity of symptomatology to a current right knee 
disability.  See Clyburn, 12 Vet. App. 296.  Therefore the 
third Caluza element has not been satisfied.  Caluza, 7 Vet. 
App. at 506.  In the absence of competent evidence of a nexus 
between a current disability and service, the Board has 
determined that the claim of entitlement to service 
connection for a right knee condition is not well grounded 
and must be denied.



		
	Mark D. Hindin
	Member, Board of Veterans' Appeals



 

